27 F.3d 572
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Jerry C. SCHNEIDER, Appellant.
No. 94-1404MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 14, 1994.Filed:  June 22, 1994.

Before FAGG and BEAM, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Jerry C. Schneider appeals from his convictions for making a false statement and conversion.  Schneider raises a contention relating to the sufficiency of the evidence to support his conviction for making a false statement.  Schneider also raises an argument about his sentence.  After a careful review of the record, we conclude the district court correctly resolved each of Schneider's contentions, and an opinion by this court would have no precedential value.  We thus affirm Schneider's convictions and sentence.  See 8th Cir.  R. 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation